NUMBER 13-17-00494-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                               v.

RICARDO MATA,                                                                Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                            OPINION ON REMAND

Before Chief Justice Contreras and Justices Benavides and Longoria
              Opinion on Remand by Justice Longoria

      This cause is before this Court on remand from the Texas Court of Criminal

Appeals. See State v. Mata, 624 S.W.3d 824, 829 (Tex. Crim. App. 2021) (Mata II).

Appellee Ricardo Mata was driving his vehicle when he was stopped by the Hidalgo

County Sheriff’s Office in connection with a kidnapping. According to investigators, after

they stopped Mata’s vehicle and asked him about the kidnapping, Mata stated that he
would tell them the location of the child if he could leave, but the investigators advised

Mata he would not be released. Mata then gave investigators directions to locate the

kidnapped child. Once the child was located, Mata was transported to the sheriff’s office.

Subsequently, Mata was read his Miranda rights and initialed a waiver of those rights.

Mata then gave his statement to investigators, which was typed by an investigator and

signed by Mata along with another waiver of his Miranda rights on the same document.

Mata filed a motion to suppress his roadside statements and his statement at the sheriff’s

office. The trial court granted the motion and appellant, the State of Texas, appealed.

       On original submission, we affirmed in part and reversed and remanded in part,

finding that the trial court properly granted the motion to suppress as to Mata’s roadside

statements but erred in suppressing Mata’s written statement. State v. Mata, No. 13-17-

00494-CR, 2019 WL 3023318, at *5 (Tex. App.—Corpus Christi–Edinburg July 11, 2019)

(Mata I). The Texas Court of Criminal Appeals reversed our judgment as it related to the

roadside statements, holding that the “public safety exception” extends to “attempts to

find a kidnapped child.” Mata II, 624 S.W.3d at 829 (“We conclude that the Miranda rule

poses no bar to the admission of the roadside statements in this case.”).

       Because the court of criminal appeals did not disturb our conclusion regarding

Mata’s written statement made at the sheriff’s office, we leave that conclusion intact. See

Mata I, 2019 WL 3023318, at *5. Accordingly, the trial court’s judgment granting the

motion to suppress is reversed, and we remand for further proceedings consistent with

this opinion.




                                            2
                                   NORA L. LONGORIA
                                   Justice

Publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
30th day of September, 2021.




                               3